State of Maryland v. Latoya Bonte Elzey, No. 3, September Term, 2020.
Opinion by Biran, J.


CRIMINAL LAW – SELF-DEFENSE – BATTERED SPOUSE SYNDROME –
JURY INSTRUCTION – Respondent was charged with the murder of her boyfriend. At
trial, Respondent’s expert witness testified that Respondent suffered from Battered Spouse
Syndrome at the time of the alleged murder, as a result of her history of abusive
relationships, which included her relationship with the victim and her relationships with
two prior intimate partners. The jury acquitted Respondent of the murder charges, but
convicted her of voluntary manslaughter.

       The Court of Appeals held that the trial court erred in its instruction to the jury that,
before it could consider all the evidence (including evidence of alleged prior abuse relied
upon by the expert witness), it must first find that the victim repeatedly abused Respondent.
In addition, the instruction was ambiguous regarding the relevance of the evidence of past
abuse to the jury’s assessment of whether Respondent suffered from Battered Spouse
Syndrome. The Battered Spouse Syndrome statute, Md. Code Ann., Cts. & Jud. Proc. § 10-
916 (2020 Repl. Vol.), does not require a jury to make a finding that the victim repeatedly
abused the defendant before it may consider all evidence of prior abuse, and expert
testimony relying on such abuse, in assessing whether the defendant suffered from Battered
Spouse Syndrome. When a defendant has introduced evidence of past abuse and abuse by
the victim, and her expert witness has opined that the prior abuse and the victim’s abuse
contributed to the defendant’s development of Battered Spouse Syndrome, a trial court may
not emphasize the victim’s abuse over other abuse suffered by the defendant in its
instruction on Battered Spouse Syndrome.

      The Court further held that the instructional errors were not harmless beyond a
reasonable doubt.
Circuit Court for Wicomico County
Case No. C-22-CR-17-000393
Argued: October 1, 2020

                                                                        IN THE COURT OF APPEALS

                                                                               OF MARYLAND

                                                                                     No. 3

                                                                             September Term, 2020


                                                                         STATE OF MARYLAND

                                                                                     v.

                                                                         LATOYA BONTE ELZEY


                                                                         Barbera, C.J.
                                                                         McDonald
                                                                         Hotten
                                                                         Getty
                                                                         Booth
                                                                         Biran
                                                                         Battaglia, Lynne A.
                                                                             (Senior Judge, Specially Assigned),

                                                                               JJ.



                                                                            Opinion by Biran, J.
                                                                        McDonald and Booth, JJ., concur.


   Pursuant to Maryland Uniform Electronic Legal Materials Act
   (§§ 10-1601 et seq. of the State Government Article) this document
                                                                              Filed: January 29, 2021
   is authentic.

                        Suzanne Johnson
                        2021-01-29 14:38-05:00




   Suzanne C. Johnson, Clerk
       Latoya Bonte Elzey grabbed a butcher knife during a heated argument with her

boyfriend, Migail Hunter. A few minutes later, Hunter fell to the floor with a knife wound

to his heart. By the time an ambulance arrived, Hunter was dead.

       At her murder trial in the Circuit Court for Wicomico County, Elzey did not dispute

that she killed Hunter, but claimed that she did so in self-defense. To support her theory of

self-defense, Elzey introduced expert testimony from a psychiatrist concerning Battered

Spouse Syndrome (sometimes referred to in this opinion as the “Syndrome”). The expert

testified that Elzey suffered from Battered Spouse Syndrome at the time of Hunter’s killing

as a result of her history of abusive relationships, including her relationship with Hunter.

       The jury acquitted Elzey of the murder charges, but convicted her of voluntary

manslaughter. On appeal, Elzey argued that the trial judge’s instruction to the jury

concerning Battered Spouse Syndrome was erroneous. The Court of Special Appeals

agreed with Elzey, holding that the instruction incorrectly required the jury to make a

predicate finding that Hunter repeatedly abused Elzey, before the jury could consider the

evidence of past abuse and the expert testimony Elzey had presented. The court also

concluded that the instruction gave the jury “mixed messages” about how it should evaluate

the evidence of past abuse in relation to the Syndrome and Elzey’s claim of self-defense.

Because it determined that the erroneous instruction was not harmless beyond a reasonable

doubt, the court ordered a new trial. The State then sought further review in this Court.

       For the reasons discussed below, we agree with the Court of Special Appeals and

Elzey that the trial court erred in its formulation of the jury instruction on Battered Spouse

Syndrome, and that this error was not harmless beyond a reasonable doubt.
                                              I

                                       Background

   A. The Killing of Migail Hunter

       In May 2017, Elzey and Hunter had been together for approximately one year.

Hunter was six feet, two inches tall and 41 years old. Elzey was 26 years old and five feet,

six inches tall.

       Elzey and Hunter were homeless in May 2017. Elzey’s friend, Shatoria Hope,

allowed Elzey and Hunter to stay temporarily in her small apartment in Salisbury,

Maryland, which Ms. Hope shared with her children. Around midnight on May 21, 2017,

after an afternoon and evening of drinking on May 20, Elzey and Hunter began to argue in

the living room of Ms. Hope’s apartment. Ms. Hope was cooking in the adjoining kitchen

at the time, and heard Elzey and Hunter arguing. Hunter was angry about something he had

seen on Elzey’s phone. After yelling at Hunter to keep his hands off her, Elzey came into

the kitchen and grabbed a knife. Ms. Hope persuaded Elzey to put the knife back, and Elzey

returned to the living room, where she and Hunter resumed their argument. Elzey tried to

explain to Hunter what he had seen on her phone. Ms. Hope then heard a loud slapping

sound, followed immediately by Elzey telling Hunter to stop hitting her. Soon after that,

Elzey came back into the kitchen. She was crying and yelling that she was tired of Hunter

putting his hands on her. Elzey again grabbed a knife. This time, Elzey left the kitchen with

the knife – specifically, a large butcher knife – and went back into the living room.

       Elzey and Hunter continued arguing for several minutes. Ms. Hope heard Elzey

repeatedly yell at Hunter about his putting his hands on her. Ms. Hope also heard Hunter

                                             2
repeatedly say, “go ahead, go ahead and do it,” or “do what you got to do.” Ms. Hope

turned from the stove and looked into the living room. Although she had an obstructed

view due to a partial wall that separated the kitchen and living room, Ms. Hope saw Hunter

walk up toward Elzey, as he said, “do it, do it, if you’re going to stab me.” Ms. Hope did

not see what then occurred between Elzey and Hunter, but she heard a loud “boom” come

from the living room. When Ms. Hope went into the living room to find out what had

caused the noise, she saw Hunter on the floor. Ms. Hope asked Elzey what had happened.

Elzey told her that Hunter had walked into the knife.

       Hunter died a few minutes later as a result of a stab wound that punctured his aorta.

The knife also injured one of Hunter’s ribs. The wound was one inch long and two inches

deep; its path was right to left and upward.

       A grand jury in Wicomico County subsequently returned an indictment against

Elzey, charging her with murder and related offenses.

   B. Trial

       1. Evidence Relating to Elzey’s Claim of Self-Defense

       Elzey’s trial began on June 25, 2018. Ms. Hope testified to what she heard and saw,

as summarized above. The State also played a videotaped statement that Elzey gave to the

Maryland State Police in the early morning hours of May 21, 2017. In that statement, Elzey

told the officers that Hunter physically abused her, and that, at one point, Hunter’s abuse

had led her to seek refuge at a relative’s home.

       Elzey testified in her own defense. She told the jury that she had no vehicle on the

night of May 20-21 and nowhere to go. She testified that Hunter had her ID card, Social

                                               3
Security card, food stamp card, and other personal items of hers in his wallet. Elzey claimed

that Hunter kept those items because “[h]e was very possessive” and “would not allow me

to carry my own items.”1

       Elzey also testified about physical abuse that Hunter inflicted on her, which she said

began within two months of the start of their relationship. According to Elzey, Hunter

frequently would choke her or would force her to perform oral sex. Elzey testified that

Hunter’s bouts of rage were often sparked by jealousy involving other men’s interest in

Elzey. Elzey told the jury that, despite Hunter’s abuse, she stayed with Hunter “because I

loved him, and I . . . believed that he was going to change.” Elzey further testified that she

and Hunter were not staying with her family members in the area because her relatives

“were not accepting the fact that I was with a man that was beating on me.”2

       Over the State’s objection, the trial court allowed Elzey to provide the jurors with

details concerning abuse by other intimate partners before her relationship with Hunter.3

Elzey told the jurors about a past boyfriend who punched her in the face on a weekly basis,

giving her multiple black eyes. She said she went to the hospital twice for treatment

following that boyfriend’s assaults. Elzey also testified about another prior relationship in



       1
        One of the officers who interviewed Elzey testified that police, in fact, discovered
some of Elzey’s personal items in Hunter’s wallet after his death.
       2
        Two of Elzey’s relatives testified that they saw Hunter assault and/or beat Elzey
while Elzey and Hunter were a couple.
       3
        The trial court allowed this testimony as foundational to the offering of expert
testimony on the Battered Spouse Syndrome, in light of Wallace-Bey v. State, 234 Md.
App. 501 (2017). We discuss Wallace-Bey below.

                                              4
which her then-boyfriend (who was also the father of one of her children) broke her jaw,

requiring doctors to wire her mouth shut.

       Elzey testified that, during the few days that she and Hunter stayed at Ms. Hope’s

house, there was a point when Elzey and Hunter were the only adults in the apartment

because Ms. Hope was at a hospital. After Ms. Hope’s children went to bed, Hunter became

angry at Elzey when she would not have sex with him. According to Elzey, Hunter then

choked her to the point that she could not breathe.

       At midnight on May 21, according to Elzey, Hunter had her phone and was going

through it. Hunter saw that a man had pictures of Elzey in the man’s Facebook account,

which caused Hunter to “go[] off.” According to Elzey, Hunter “was steady arguing with

me, steady yelling at me, steady cussing at me.” Elzey said that, as the argument escalated,

Hunter was “approaching me in my space,” “push[ing] me in my head,” and “making me

feel threatened for my life.”

       Elzey told the jury that she grabbed the knife “as a scare away, to keep you away

from me, like do not come nowhere near me. I have this. I’m not trying to use it against

you. I’m just telling you to stay away from me.” Elzey described Hunter’s response after

she reappeared in the living room with the knife: “He just said, excuse my language, he

said, fuck that, bitch. You’re going to have to do something. You’re going to have to use

that knife. That knife does not scare me.” Elzey testified that Hunter “continued to come

and approach me . . . He was in my face . . . I could feel his spit, he was pretty close to

me.” Elzey stated that she was “holding the knife up” as Hunter approached her. She

claimed that she turned her head away from Hunter, because “I don’t want to look at him,

                                             5
and he’s steady coming towards me, and I’m just not looking at him. And then all a sudden,

he collapsed.”

       The defense called Dr. Neil Blumberg, a psychiatrist, to testify as an expert witness.

Dr. Blumberg told the jury that he had conducted a psychiatric evaluation of Elzey to

determine her mental state at the time of the alleged offense. Dr. Blumberg concluded that,

at the time of Hunter’s death, Elzey was suffering from a number of mental disorders,

including severe Post-Traumatic Stress Disorder (“PTSD”), Unspecified Depressive

Disorder, moderate Alcohol Use Disorder, and mild Cannabis Use Disorder. Dr. Blumberg

opined that Elzey’s PTSD and depression were the direct result of the domestic violence

she had suffered at the hands of several intimate partners and severe physical abuse that

her grandmother inflicted on her during childhood. According to Dr. Blumberg, Elzey’s

constellation of mental disorders was consistent with what he often sees in someone who

suffers from Battered Spouse Syndrome.

       Dr. Blumberg described Battered Spouse Syndrome as a psychological condition in

which a person experiences repeated episodes of abuse by an intimate partner, becomes

depressed, and, because she feels she cannot leave the relationship, convinces herself that

the abuser will change. Dr. Blumberg explained that women with the Syndrome develop

“learned helplessness,” in which they feel unable to change their situation. He described

the cycles of abuse that are indicative of the Syndrome and how victims of abuse are able

to sense that a confrontation is escalating and, therefore, that “things are going to happen.”

       Dr. Blumberg’s opinion that Elzey suffered from Battered Spouse Syndrome was

based on the totality of Elzey’s past relationships and the pattern of abuse she suffered at

                                              6
the hands of three intimate partners, including Hunter. Dr. Blumberg first described Elzey’s

relationship with the boyfriend who broke her jaw. That relationship began when Elzey

was 18 and lasted five years:

       They began arguing more primarily after she began spending more time with
       their child. He, apparently, felt ignored, and he began physically abusing her.
       She said, smacking her, emotionally abusing her, putting her down,
       becoming increasingly controlling.

       He would explode and hit her. . . . And she described over this extended
       period of about five years going through what is generally referred to as a
       cycle of violence. Things would kind of escalate. There would be more
       arguing. There would be an explosive outburst where she would be beaten in
       some way.

       He then would tend to be apologetic. I’m sorry. It’s never going to happen
       again, and they’d go through a period in which things were really positive
       before the next irritant and escalation and explosive outburst where she was
       the one who generally got injured.

       Dr. Blumberg explained that, after the relationship with that boyfriend ended, Elzey

was in another abusive relationship in 2015-16. In this next relationship, Dr. Blumberg

noted, “[e]verything was fine for the first six months, and then he started to become

abusive.” The boyfriend had “[p]roblems with anger.” There would be physical outbursts,

in which he “blackened her eyes, . . . busted her lip, created a gash on her head. He would

beat her if she wouldn’t give him money.” Elzey was “too afraid to leave him,” but when

this boyfriend left the state, Elzey “basically escaped and moved away.”

       Almost immediately after that relationship ended, Elzey became involved with

Hunter, who began to abuse her within two months. In light of Elzey’s prior abusive

relationships, Dr. Blumberg described Elzey’s relationship with Hunter as “the same old,

same old . . . [S]he has just escaped from an abusive relationship. Here’s a guy who takes

                                             7
her in. Everything is fine, initially. And then they become homeless. They’re drinking.

He’s using cocaine. And they begin to have these increasingly verbal abusive interactions

that ultimately result in physically abusive actions.”4

       2. The Jury Instruction on Battered Spouse Syndrome

       Defense counsel proposed the following jury instruction on Battered Spouse

Syndrome (which she referred to as Battered Woman’s Syndrome5):

       If you find, based on the testimony presented, that the defendant suffered
       from Battered Woman’s Syndrome, you may consider how the effects of this
       condition may have altered the defendant’s mental state. Specifically, you
       may consider this evidence in deciding whether the defendant actually
       believed that she needed to defend herself against an imminent threat and
       whether that belief was reasonable based on all the facts and circumstances
       as they have been made known to you by the evidence and the testimony in
       this case.

       You may consider whether the presence of Battered Woman’s Syndrome
       altered the defendant’s perceptions and beliefs, including her perceptions and
       beliefs about the danger of the threat posed to her and that the danger was
       imminent.


       4
           The State did not call an expert witness to rebut Dr. Blumberg’s testimony.
       5
        Some scholars refer to the Syndrome as “Battered Spouse Syndrome,” while others
use “Battered Woman Syndrome” (or “Battered Woman’s” or “Battered Women’s”
Syndrome). See, e.g., Lenore E. Walker, Battered Woman Syndrome, Psychiatric Times,
No. 7, July 8, 2009, available at https://perma.cc/H7QK-KSBF; Katie Fair, Battered
Spouse Syndrome: A Comparative Regional Look at Domestic Abuse and Self-Defense in
Criminal Courts, 5 Lincoln Mem. U. L. Rev. 1 (2018). The Maryland statute on the
Syndrome (which we discuss in detail below) refers primarily to “Battered Spouse
Syndrome,” but notes that the Syndrome “is also recognized in the medical and scientific
community as the ‘Battered Woman’s Syndrome.’” Md. Code Ann., Cts. & Jud. Proc.
(“CJP”) § 10-916(a)(2) (2020 Repl. Vol.). When we refer to the Syndrome in non-
abbreviated form in this opinion, we follow the General Assembly’s lead and use the term
“Battered Spouse Syndrome.” However, we recognize that a person need not be the
“spouse” of a batterer to develop the Syndrome.

                                              8
      You must determine the reasonableness of the defendant’s belief[s] and
      actions based on those beliefs in light of the circumstances as they appeared
      to the defendant at the time of the killing, and as they are evaluated by you
      now. Reasonableness is based both on the defendant’s beliefs and on your
      evaluation as to their reasonableness.

      If the defendant presents credible evidence of self[-]defense, the State must
      prove beyond a reasonable doubt that the defendant did not act in self-
      defense. If you have a reasonable doubt as to whether or not the defendant
      acted in self-defense, your verdict must be not guilty.

      The trial court declined to give the Battered Spouse Syndrome instruction suggested

by the defense. Rather, the court indicated it was inclined to model its instruction on

instruction 8.13(G) in David E. Aaronson, Maryland Criminal Jury Instructions and

Commentary (2014-15 ed.).6 Aaronson’s model instruction provides, in pertinent part:

      You have heard evidence that the defendant was a victim of repeated physical
      and psychological abuse by ___________ (insert name of victim). You have
      also heard from an expert witness that a person who is a victim of repeated
      physical and psychological abuse by a [spouse] [former spouse] [child]
      [(cohabitant) (co-occupant)] [former (co-habitant) (co-occupant)] may suffer
      from a psychological condition called “Battered [Spouse] [Woman] [Child]
      Syndrome.” [Also, you heard expert testimony that the defendant exhibits
      the characteristics consistent with “battered [spouse] [woman] [child]
      syndrome”.]

      You must determine based on a consideration of all of the evidence whether
      the defendant was a victim of repeated physical and psychological abuse by
      __________ (insert name of victim), and if so, whether [she] [he] suffered
      from “Battered [Spouse] [Woman] [Child] Syndrome.”

      If you determine that ___________ (insert name of defendant) suffered from
      battered [spouse] [woman] [child] syndrome, then you should consider this
      evidence for the purpose of explaining _______________’s (insert name of

      6
        The Maryland Criminal Pattern Jury Instructions do not contain an instruction on
Battered Spouse Syndrome. However, the pattern instruction on self-defense includes
commentary relating to the Syndrome. See Maryland State Bar Ass’n, Maryland Criminal
Pattern Jury Instructions 5:07 (2d ed. 2018).

                                           9
       defendant) motive or state of mind, or both, and [her] [his] beliefs and
       perceptions at the time of the commission of the alleged offense in order to
       determine whether the requirements of self-defense exist.

Id.

       Defense counsel objected to the court’s proposed instruction:

       Your Honor, the only . . . change that the defense was planning to suggest
       was the language with regard to abuse by the victim. Because of Wallace-
       Bey v. State, [234 Md. App. 501 (2017),] . . . we offered . . . two suggested
       . . . instructions, one of which would indicate [“]by the victim and others,[”]
       but the other would just say, [“]repeated physical and psychological abuse[”]
       period, without indicating specifically as to by whom.

The trial court responded:

       Well, would it be necessary under your understanding of the law that [the
       jury] be convinced that there was repeated physical and psychological abuse
       by the victim? Because it seems to me that that’s a requirement. It’s also true
       that . . . it could be [“]and others.[”]

       Although the trial court, thus, initially seemed amenable to changing the language

in the proposed instruction so that it referred to abuse by “the victim and others,” the court

quickly changed course. Referring to Aaronson’s model instruction, the court stated:

       Actually, it says, [“Y]ou must determine based on [a] consideration of all the
       evidence whether the defendant was a victim of repeated physical and
       psychological abuse by[”] the victim, in the second paragraph. And I believe
       that they would have to so find. . . . I’m not hearing the case law to be that
       you may use the Battered Spouse Syndrome to justify the killing of anyone.
       You know, you have to be using it to just . . . mitigate or excuse. . . . [I]f the
       individual who has died didn’t abuse you in any way, I don’t think that you’re
       allowed to invoke the defense.

As the discussion continued, defense counsel again did not take issue with the inclusion of

the reference to the “victim” in the second paragraph of the instruction, but reiterated her




                                              10
request that the instruction refer in that spot to “the victim and others.” The following

colloquy then occurred:

       THE COURT: Well, what if they find that . . . the defendant was a victim of
       abuse by others but not the victim? It doesn’t really matter whether they
       believe the testimony of . . . her abuse [by] others if they believe that she was
       abused by the victim; right?

       [DEFENSE COUNSEL]: Well, I think it could . . . matter in the sense that
       her reaction may be affected by the abuse by the others piling onto the abuse
       by the victim.

       THE COURT: But that would assume that there was repeated psychological
       abuse by the victim; right?

       [DEFENSE COUNSEL]: Yeah . . . and that’s why the language I suggest
       would include both, not just one. I don’t think she can rely on solely abuse
       by others, but if it lists both the victim and others, then that’s not relying
       solely on the abuse by others against her.

       [PROSECUTOR]: But she is not allowed to murder her current boyfriend
       because four boyfriends ago beat her up. And that’s what that instruction
       would be saying.

       After the close of the evidence, the trial court instructed the jury on the concepts of

perfect self-defense (which the trial court referred to as “complete” self-defense) and

imperfect self-defense (which the court called “partial” self-defense):

       Self-defense is a complete defense and you are required to find the Defendant
       not guilty of all charges if all of the following four factors are present: one,
       the Defendant was not the aggressor; two, the Defendant actually believed
       that she was in immediate or imminent danger of death or serious bodily
       injury; three, the Defendant’s belief was reasonable; and four, the Defendant
       used no more force than was reasonably necessary to defend herself in light
       of the threatened or actual force.

       In order to convict the Defendant the State must prove that self-defense does
       not apply in this case. This means that you are required to find the Defendant
       not guilty of all charges unless the State has persuaded you beyond a


                                              11
       reasonable doubt that at least one of the four factors of complete self-defense
       was absent.

       Partial self-defense applies only to first and second degree murder and first
       degree assault. If you find that the Defendant did not act in complete self-
       defense, the Defendant may still have acted in partial self-defense. If the
       Defendant actually believed that she was in immediate or imminent danger
       of death or serious bodily harm, even though a reasonable person would not
       have so believed, the Defendant’s actual, though unreasonable, belief is a
       partial self-defense and the verdict should be guilty of voluntary
       manslaughter and/or second degree assault and/or reckless endangerment.

       If the Defendant used greater force than a reasonable person would have
       used, but the Defendant actually believed that the force was necessary, the
       Defendant’s actual though unreasonable belief is a partial self-defense and
       the verdict should be guilty of voluntary manslaughter and/or second degree
       assault and/or reckless endangerment.

       The court then gave its Battered Spouse Syndrome instruction, modifying the

Aaronson language slightly:

       Ladies and gentlemen, you have heard evidence that the Defendant was a
       victim of repeated physical and psychological abuse. You have also heard
       from an expert witness that a person who is a victim of repeated physical and
       psychological abuse by a victim may suffer from a psychological condition
       called battered spouse syndrome. You have also heard expert testimony that
       the Defendant exhibits the characteristics consistent with battered spouse
       syndrome.

       You must determine, based upon a consideration of all the evidence, whether
       the Defendant was a victim of repeated physical and psychological abuse by
       the victim, and if so[,] whether she suffered from battered spouse syndrome.

       If you determine that the Defendant suffered from battered spouse
       syndrome[,] then you should consider this evidence for the purpose of
       explaining the Defendant’s motive or state of mind, or both, and her beliefs
       and perceptions at the time of the commission of the alleged offense in order
       to determine whether the requirements of self-defense exist.[7]

       7
         The trial court then continued with directives on how, specifically, the jury could
consider evidence of Battered Spouse Syndrome in determining whether the requirements
of self-defense were present in Elzey’s case. Because this portion of the trial court’s
                                             12
      After the trial court instructed the jury, Elzey’s counsel excepted to the instruction

on Battered Spouse Syndrome, at which time the following colloquy occurred:

      [DEFENSE COUNSEL]: For the record, I know I said this yesterday, but we
      did request, the defense requested in the battered spouse syndrome
      instruction that in the second paragraph listed where the instruction reads that
      if it was a victim of repeated physical and psychological abuse the Court
      indicated [“]by the victim,[”] we did make a request that [“]and others[”] be
      included. I would note our objection to –

      THE COURT: Right. And I concluded because the [Battered Spouse
      Syndrome] statute[8] requires that there be a finding by the jury that this
      victim had engaged in repeated physical and psychological abuse of [Elzey]
      because otherwise . . . battered spouse syndrome doesn’t apply. I will not in
      any way restrict your argument because it goes on to say that you have to
      determine, based upon the consideration of all the evidence, whether the
      Defendant was a victim of repeated physical and psychological abuse by the


instruction on the Syndrome is not at issue in this case, we omit it here for purposes of
brevity.
      8
          The Battered Spouse Syndrome statute provides, in relevant part:

      Notwithstanding evidence that the defendant was the first aggressor, used
      excessive force, or failed to retreat at the time of the alleged offense, when
      the defendant raises the issue that the defendant was, at the time of the alleged
      offense, suffering from the Battered Spouse Syndrome as a result of the past
      course of conduct of the individual who is the victim of the crime for which
      the defendant has been charged, the court may admit for the purpose of
      explaining the defendant’s motive or state of mind, or both, at the time of the
      commission of the alleged offense:
          (1) Evidence of repeated physical and psychological abuse of the
              defendant perpetrated by an individual who is the victim of a crime
              for which the defendant has been charged; and
          (2) Expert testimony on the Battered Spouse Syndrome.

CJP § 10-916(b). The statute provides that a trial court may admit Syndrome evidence in a
case where the defendant has been charged with first-degree murder, second-degree
murder, manslaughter (or attempt to commit any of those crimes), or with first-degree
assault. Id. § 10-916(a)(3).

                                             13
       victim and if so whether she suffered from battered spouse syndrome. My
       understanding is that we heard the testimony of other acts of abuse in aiding
       us in deciding whether she suffered from battered spouse syndrome. So I
       think your argument will clear it up if it’s otherwise unclear. So I’ll note your
       exception.

       In her closing argument, the prosecutor provided the jury with her interpretation of

the court’s Battered Spouse Syndrome instruction:

       When you’re considering battered spouse syndrome you must base your
       decision on whether the Defendant was the victim of repeated physical and
       psychological abuse by Migail Hunter, not anybody else, by Migail Hunter.
       Why? Because a prior, terrible, horrible, awful upbringing and relationships,
       all of that doesn’t mean at age 26, several years later, you’re allowed to
       murder an innocent man. He has to have been the one who was causing such
       repeated physical and psychological abuse that it [led] to this.

       The jury acquitted Elzey of first-degree murder, second-degree murder, and first-

degree assault. The jury convicted Elzey of voluntary manslaughter, second-degree assault,

and reckless endangerment. The circuit court merged the second-degree assault and

reckless endangerment convictions into the voluntary manslaughter conviction for

sentencing and imposed a sentence of 10 years of imprisonment.

   C. Appeal

       On appeal, Elzey raised several claims of error. Pertinent here, Elzey argued that

the trial judge erred in instructing the jury on Battered Spouse Syndrome in two respects.

First, according to Elzey, the instruction confused the jury concerning the relevance of

abuse by others besides Hunter with respect to Battered Spouse Syndrome (the “juror

confusion issue”). Second, Elzey contended that the instruction erroneously directed the

jury to make a predicate factual finding that Hunter repeatedly abused Elzey before it could

consider the evidence of abuse by others and Dr. Blumberg’s expert testimony on the

                                              14
Syndrome (the “predicate finding issue”). The State argued that the instruction was correct

in all respects, and that the trial court acted within its discretion in delivering it.

       The Court of Special Appeals agreed with Elzey that the Battered Spouse Syndrome

jury instruction was erroneous, both because it improperly required the jury to make a

predicate finding that Hunter repeatedly abused Elzey, and because it was confusing as to

the relevance of Elzey’s past abuse by others. Elzey v. State, 243 Md. App. 425, 437-39

(2019). The court further held that the instructional error was not harmless beyond a

reasonable doubt, and therefore ordered a new trial. Id. at 439-40.

       On January 8, 2020, the State filed a petition for certiorari seeking review of the

following question: “Was the Court of Special Appeals wrong in holding that a jury may

not be instructed to find that the victim abused the defendant and the defendant suffers

from Battered Spouse Syndrome before considering expert testimony on the syndrome?”

On March 11, 2020, we granted the State’s petition. 467 Md. 691 (2020).9


       9
         The State’s petition did not explicitly seek review of the Court of Special Appeals’
holding concerning the juror confusion issue. Elzey has moved to dismiss the writ of
certiorari as improvidently granted. Elzey argues that the Court of Special Appeals’
holding on the juror confusion issue provides an independent ground for reversal of the
judgment of conviction, and that the State’s failure to appeal that part of the intermediate
appellate court’s decision would render any ruling by this Court on the predicate finding
issue purely advisory.
       “It is a settled principle of Maryland procedure that, for purposes of preservation in
various contexts, where the issue raised by a litigant is sufficiently interrelated with another
issue not raised, the court will treat them as if both issues were raised by the litigant.”
Unger v. State, 427 Md. 383, 407-08 (2012). In our view, the predicate finding and the
juror confusion issues in this case are “so intertwined that they should be treated as a single
issue for the purposes of preservation.” Id. at 407. Both issues concern the same jury
instruction. Moreover, in addressing both issues, we must consider the interplay between
evidence of abuse of the defendant by the decedent, and evidence of prior abuse of the
defendant by others. In addition, as part of our resolution of the juror confusion issue, we
                                               15
                                                II

                                     Standard of Review

       We review a trial court’s giving of a jury instruction for abuse of discretion. See

Keller v. Serio, 437 Md. 277, 283 (2014). “In determining abuse of discretion in this

context, we look to the following factors: (1) whether the requested instruction was a

correct statement of the law; (2) whether it was applicable under the facts of the case; and

(3) whether it was fairly covered in the instructions actually given.” Seley-Radtke v.

Hosmane, 450 Md. 468, 482 (quoting Keller, 437 Md. at 283). We review de novo whether

a jury instruction was a correct statement of the law. See id. This is the case because “even

in areas where a trial court has discretion, no discretion is afforded to trial courts to act

upon an erroneous conclusion of law.” Id. (cleaned up). Similarly, a trial court lacks

discretion to give an instruction that is “ambiguous, misleading, or confusing to jurors.”

Thomas v. State, 413 Md. 247, 257 (2010) (internal quotation marks and citation omitted).

Reversal of a conviction and a new trial are warranted where the State does not show that

an instructional error was harmless beyond a reasonable doubt. Porter v. State, 455 Md.

220, 234 (2017). To meet this burden, the State must show that the error did not play any

role in the jury’s verdict. Id. “To say that an error did not contribute to the verdict is . . . to

find that error unimportant in relation to everything else the jury considered on the issue in

question, as revealed by the record.” Bellamy v. State, 403 Md. 308, 332 (2008).



will consider whether the part of the instruction that required the jury to make predicate
findings is ambiguous. For these reasons, we deny Elzey’s motion to dismiss the writ of
certiorari, and will address both issues.

                                                16
                                            III

                                        Discussion

   A. The Trial Court Erred in Its Instruction on Battered Spouse Syndrome.

       1. The Use of Battered Spouse Syndrome Evidence in Criminal Cases

       “Battered Spouse Syndrome” has been officially recognized in Maryland law since

1991, when the General Assembly approved House Bill 49, which was codified at section

10-916 of the Courts and Judicial Proceedings Article. See 1991 Md. Laws 2275.

       In the medical and scientific communities, the Syndrome is considered a

subcategory of PTSD. PTSD is “a collection of thoughts, feelings, and actions that logically

follow a frightening experience that one expects could be repeated.” Lenore E.A. Walker,

Battered Women Syndrome and Self-Defense, 6 Notre Dame J.L. Ethics & Pub. Pol’y 321,

327 (1992). Women in abusive relationships who suffer from Battered Spouse Syndrome

“respond to the repeated abuse in a manner similar to others who have been repeatedly

exposed to different kinds of trauma.” Id. at 326. Over the past three decades, courts and

legislatures have come to understand that evidence concerning the Syndrome can shed light

on the effects of repeated physical, sexual, and psychological abuse on a person’s state of

mind, and thereby provide support for claims of self-defense, insanity, and duress. See

generally Robert Coleman, Battered Woman Syndrome, 10 Geo. J. Gender & L. 333, 335-

41 (2009) (describing the evolution of the Syndrome in the legal system); The Validity and

Use of Evidence Concerning Battering and Its Effects in Criminal Trials: Report

Responding to Section 40507 of the Violence Against Women Act, NCJ 160972 (Dept. of

Justice, May 1996), available at https://perma.cc/X4PA-LU57 (reviewing scientific and

                                            17
clinical literature concerning battering and its effects, the implications for criminal cases

involving battered defendants, and the role of expert testimony in such cases).

       The plain text of the Battered Spouse Syndrome statute, CJP § 10-916, permits the

trial court to admit expert testimony regarding the Syndrome to explain the state of mind

of a defendant at the time of the alleged criminal offense. The General Assembly has

recognized the Syndrome as both a medical and psychological condition. See CJP § 10-

916(a) (“‘Battered Spouse Syndrome’ means the psychological condition of a victim of

repeated physical and psychological abuse by a spouse, former spouse, cohabitant, or

former cohabitant which is also recognized in the medical and scientific community as the

‘Battered Woman’s Syndrome’.”). In enacting the statute, the General Assembly

recognized that expert testimony may be necessary to explain the complexity of the

Syndrome and how it may cause a battered person to act in ways that are counter-intuitive

to the average lay person.

       In several cases, the Court of Special Appeals and this Court have addressed the

relevance of the Syndrome in criminal cases. In the earliest case following the statute’s

enactment, Banks v. State, the Court of Special Appeals clarified that CJP § 10-916 did not

“create a new defense to murder.” 92 Md. App. 422, 429 (1992). “Rather, evidence of the

Battered Spouse Syndrome is offered in support of the state of mind element of perfect or

imperfect self-defense, i.e., it is offered to prove the honesty and reasonableness of the

defendant’s belief that he or she was in imminent danger at the time of the offense.” Id.

This Court has reiterated that point. See State v. Smullen, 380 Md. 233, 251 (2004)



                                             18
(declining to recognize the Syndrome as an independent defense, and explaining that

Syndrome evidence is admitted to support a claim of self-defense).

       In Smullen, we identified two key aspects of the Syndrome that are relevant to a

self-defense claim. Id. at 254-55. The first aspect is learned helplessness, which describes

how victims of repeated abuse come to believe that they cannot control the abusive

situation and eventually become passive and submissive. Id. at 254 (citing Hope Toffel,

Crazy Women, Unharmed Men, and Evil Children: Confronting the Myths About Battered

People Who Kill Their Abusers, and the Argument for Extending Battering Syndrome Self-

Defenses to All Victims of Domestic Violence, 70 S. Cal. L. Rev. 337, 350 (1996)). We said

that “[t]his is a key aspect in the purported relevance of the syndrome in a self-defense

context, as it offers an explanation of why the defendant, having been previously subjected

to abuse, simply did not leave the home or take some other action against her abuser.” Id.

at 254-55.

       The second aspect of the Syndrome that is relevant to self-defense is the defendant’s

ability to “sense the escalation in the frequency and intensity of the violence,” and

heightened sensitivity to the abuser’s behavior. Id. at 255; see also Banks, 92 Md. App. at

429 (“The cyclical nature of an intimate battering relationship enables a battered spouse to

become expert at recognizing the warning signs of an impending assault from her partner—

signs frequently imperceptible to outsiders. For some victims, the sign may be ‘that look

in his eye’; for others, it is the advent of heavy drinking, or heightened irrational jealousy.”)

(citation omitted).



                                               19
       We observed that acknowledging the relevance of Syndrome evidence “is not

inherently inconsistent with the traditional definition or elements of self-defense.” Smullen,

380 Md. at 250. Rather, analysis of the applicability of the Syndrome

       merely requires a more careful and sophisticated look at the notion of
       imminent threat and what constitutes ‘aggression,’ of understanding that
       certain conduct that might not be regarded as imminently dangerous by the
       public at large can cause someone who has been repeatedly subjected to and
       hurt by that conduct before to honestly, even if unreasonably, regard it as
       imminently threatening.

Id.; see also Katsenelenbogen v. Katsenelenbogen, 365 Md. 122, 139 (2001) (“A person

who has been subjected to [domestic violence] may well be sensitive to non-verbal signals

or code words that have proved threatening in the past to that victim but which someone

else, not having that experience, would not perceive to be threatening. The reasonableness

of an asserted fear emanating from that kind of conduct or communication must be viewed

from the perspective of the particular victim.”).

       The Court of Special Appeals’ decision in State v. Peterson highlighted the

importance of Syndrome evidence to a defendant’s ability to explain his/her state of mind

at the time of the offense. 158 Md. App. 558 (2004). There, the intermediate appellate court

affirmed a post-conviction court’s grant of relief to a defendant who was convicted of first-

degree murder, second-degree murder, battery, and use of a handgun in the commission of

a felony, after she shot and killed her husband while he was sitting in a chair watching

television. Id. at 566. At trial, the defendant pursued the defense of not criminally

responsible (“NCR”). Id. at 565. To that end, trial counsel elicited testimony from a defense

expert that the defendant suffered “bi-polar mixed disorder with psychotic features and


                                             20
dissociative disorder not otherwise specified.” Id. However, trial counsel did not question

the expert about whether the defendant suffered from Battered Spouse Syndrome at the

time of the killing. Id. at 566. At the close of the evidence, the defense proposed an

instruction on imperfect self-defense. Id. The court rejected the instruction on the ground

that it was not generated by the evidence. Id. Following jury deliberations, the jury rejected

the NCR defense and found the defendant guilty of murder and other charges. Id.

       The defendant subsequently filed a petition for post-conviction relief, alleging

ineffective assistance of counsel. Id. at 567. A hearing revealed that the defendant had

informed her trial counsel that the decedent abused her repeatedly throughout their 27-year

relationship. See id. at 567, 581. The court also heard testimony from the defense’s expert

witness, who testified that she had formed the opinion that the defendant had been suffering

from the Syndrome, and that she explained her thinking to trial counsel before the trial. Id.

at 577. Based on this and other evidence, the post-conviction court granted the defendant

a new trial. Id. at 581.

       The Court of Special Appeals affirmed, concluding that

       [i]f trial counsel had introduced factual and expert opinion evidence of
       battered spouse syndrome, which was available and which he knew or should
       have known was available, the defense of imperfect self-defense would have
       been generated, and would have been presented to the jury to decide. It is
       reasonably probable that, if that defense had been decided by the jury, the
       result of the proceeding would have been different. Accordingly, the post-
       conviction court properly concluded that trial counsel’s deficient
       performance prejudiced the appellee’s defense.

Id. at 597.




                                             21
       In Porter v. State, this Court considered whether a person who hires a third party to

act against her abuser forfeits the right to claim imperfect self-defense. 455 Md. 220 (2017).

We concluded that because “[i]mperfect self-defense negates the element of malice, not

premeditation,” a woman “claiming imperfect self-defense must present evidence that she

feared imminent or immediate danger at the time of the killing – she does not have to show

that she acted spontaneously.” Id. at 250. Therefore, “[t]he means by which a woman takes

defensive action against her abuser does not affect whether she actually believed she was

in imminent danger at the time of the killing.” Id.

       Wallace-Bey v. State is the most recent appellate case interpreting CJP § 10-916 and

how Syndrome evidence is to be used during a criminal trial. 234 Md. App. 501 (2017).

There, the Court of Special Appeals considered whether the trial court impermissibly

limited the testimony of the defendant (Wallace-Bey) and the defense expert. Id. at 511.

       Wallace-Bey killed her boyfriend while he was lying in bed after having allegedly

raped her. Id. at 523. At trial, Wallace-Bey asserted a self-defense theory as her sole

defense to a first-degree murder charge. Id. at 530. The trial court excluded evidence of

prior abuse by anyone other than the decedent. Id. at 518-19.

       The intermediate appellate court held that the trial court’s ruling on the evidence of

prior abuse was erroneous, because CJP § 10-916 “is silent as to whether the court may

admit evidence of abuse of the defendant by persons other than the [decedent],” and

evidence of that sort “could still be admissible under some other provision or theory of

relevance.” Id. at 549. The court concluded that information about prior abuse “could have

assisted the jury in evaluating the validity and probative value” of the defense expert’s

                                             22
opinion. Id. at 550. The court pointed to a report prepared by Wallace-Bey’s expert (Dr.

McGraw), which made clear that

       Wallace-Bey’s exposure to traumatic experiences, including childhood
       sexual abuse, was a cornerstone of Dr. McGraw’s conclusion about how
       battered spouse syndrome affected Wallace-Bey’s actions during the
       shooting. Citing published research, Dr. McGraw opined that Wallace-Bey’s
       history of abuse made her vulnerable to being in a relationship in which she
       “re-experienced the pattern of domestic violence she had been exposed to in
       childhood.” According to Dr. McGraw, medical literature indicates that a
       history of being battered can have a “direct effect” on a battered woman’s
       “state of mind and her appraisal of danger[.]” Dr. McGraw added that persons
       with long histories of trauma respond to threats “in the context of the sum
       total of their total traumatic life experiences” and that the “cumulative effect
       of violence” can “severely alter[]” a person’s “ability to cope with a threat[.]”

Id. at 549-50. The court held that, “[b]y linking the evidence of Wallace-Bey’s history of

abuse to the basis for Dr. McGraw’s expert opinion,” Wallace-Bey sufficiently established

the relevance of that evidence. Id. at 550. The court continued:

       Indeed, the components of Dr. McGraw’s report that discuss Wallace-Bey’s
       history of other abuse pertain to the two aspects of battered spouse syndrome
       (learned helplessness and heightened sensitivity) that are most probative to
       the elements of perfect and imperfect self-defense. Information about that
       prior abuse could have assisted the jury in evaluating the validity and
       probative value of Dr. McGraw’s opinion.

Id. The intermediate appellate court remanded for a new trial. Id. at 562.

       With these precedents in mind, we consider whether the trial court’s instruction to

Elzey’s jury concerning Battered Spouse Syndrome was erroneous.

       2. The Predicate Finding Issue

       The Court of Special Appeals held that the trial court erred in interpreting CJP § 10-

916 to require the jury to find that Hunter repeatedly abused Elzey before it could consider

all the evidence admitted (including Dr. Blumberg’s expert testimony) to prove that Elzey

                                              23
suffered from Battered Spouse Syndrome. Elzey, 243 Md. App. at 437-39. We agree that

the trial court erred in instructing the jury to conduct this preliminary inquiry.

       As pertinent specifically to the predicate finding issue, the trial court instructed the

jury (in the second paragraph of the Syndrome instruction):

       You must determine, based upon a consideration of all the evidence, whether
       the Defendant was a victim of repeated physical and psychological abuse by
       the victim, and if so[,] whether she suffered from battered spouse syndrome.

In the immediately following third paragraph, the trial court instructed the jury on what to

do if it found that Elzey suffered from the Syndrome:

       If you determine that the Defendant suffered from Battered Spouse
       Syndrome[,] then you should consider this evidence for the purpose of
       explaining the Defendant’s motive or state of mind, or both, and her beliefs
       and perceptions at the time of the commission of the alleged offense in order
       to determine whether the requirements of self-defense exist.

       Addressing these directives in reverse order, we first observe that there was no error

in the third paragraph of the Syndrome instruction in and of itself. If the jury concluded

that Elzey suffered from Battered Spouse Syndrome, then it was necessary and appropriate

for the jury to consider how the Syndrome affected Elzey’s “motive or state of mind, or

both, and her beliefs and perceptions,” in examining the confrontation that left Hunter dead.

The negative implication of this paragraph – that, if the jury concluded Elzey did not suffer

from the Syndrome, the jury should not consider the evidence it had heard about the

Syndrome, in assessing whether the requirements of self-defense exist – was also correct.

It is not an abuse of discretion to instruct a jury that it must find a defendant was suffering

from Battered Spouse Syndrome at the time of the alleged offense before considering how

the Syndrome affected her state of mind in assessing the threat posed by the decedent.

                                              24
       To the extent the second part of the second paragraph instructed the jury to consider

all the evidence before it – including evidence of prior abuse and Dr. Blumberg’s testimony

concerning such prior abuse – in determining whether Elzey suffered from the Syndrome,

we also perceive no error.10 However, the court erred when, in the first part of the second

paragraph, it instructed the jury that it had to make a finding that Hunter repeatedly abused

Elzey physically and psychologically before the jury could consider “all the evidence” and

determine whether Elzey suffered from the Syndrome.

       Noting the defense’s exception to the instruction as given, the trial court explained

that it declined to add “and others” after “by the victim” in the second paragraph of the

Syndrome instruction. The trial court concluded that CJP § 10-916 “requires that there be

a finding by the jury that this victim had engaged in repeated physical and psychological

abuse of [Elzey] because otherwise . . . battered spouse syndrome doesn’t apply.” We agree

with the Court of Special Appeals that the trial court erred in reasoning that the Battered

Spouse Syndrome statute required the jury to make a predicate finding that Hunter engaged

in repeated physical and psychological abuse of Elzey.

       We have previously recognized that the General Assembly enacted CJP § 10-916 in

response to an inconsistency that was occurring in trial courts. Prior to the enactment of



       10
          We assume for purposes of this section of our opinion that the second paragraph
of the instruction unambiguously directed the jury to consider evidence relating to prior
abuse by third parties in its determination of whether Elzey suffered from the Syndrome.
However, as discussed in Section 3 below, the second paragraph can also reasonably be
read to instruct the jury to consider only Hunter’s abuse of Elzey, and not evidence of prior
abuse, in assessing whether Elzey suffered from the Syndrome.

                                             25
the statute, some courts admitted evidence relating to the Syndrome, while other courts did

not. The General Assembly adopted CJP § 10-916 to “clarify that the court has discretion

to admit evidence of repeated physical and psychological abuse of the defendant by the

alleged victim and expert testimony on the battered spouse syndrome.” Smullen, 380 Md.

at 258; see also S. Judicial Proceedings Comm., Floor Report on House Bill 49, 401st Sess.

(Md. 1991) (“[W]hile courts are currently permitted to admit evidence of the battered

spouse syndrome, some judges will not admit it; therefore, such evidence is not admitted

equally in all jurisdictions.”). The statute “allows a defendant who suffered from battered

spouse syndrome at the time of the offense to offer evidence of the abuse and expert

testimony on the syndrome notwithstanding evidence that the defendant was the first

aggressor, used excessive force, or failed to retreat at the time of the alleged offense.”

Porter, 455 Md. at 238 (cleaned up); see also Smullen, 380 Md. at 259 (discussing

legislative intent and application of the statute). The statute imposes no requirement on a

jury to make any predicate findings. Indeed, it does not address the role of the trier of fact

in any respect. Rather, the statute only concerns the admissibility of evidence of abuse and

expert testimony about the Syndrome, which presents a question of law that is solely for

the trial court to decide.

       Although the State recognizes that CJP § 10-916 does not set forth a statutory

requirement that a jury make any predicate finding, the State nevertheless argues that the

trial court’s predicate finding requirement was a correct statement of law. Thus, the State

argues that “the standard for admissibility of Battered Spouse Syndrome evidence is the



                                             26
same as the standard for jury consideration of that evidence” with “[t]he difference [being]

whose job it is to make such a finding.” We disagree.

       In determining the admissibility of Syndrome evidence under CJP § 10-916, the trial

court does not make a “finding” that the victim, in fact, repeatedly abused the defendant.

Rather, the trial court makes a finding that the defendant has “raise[d] the issue” that she

was suffering from the Syndrome at the time of the charged offense as a result of the past

course of conduct of the victim. CJP § 10-916(b). Here, it is undisputed that Elzey

sufficiently raised the issue that she suffered from the Syndrome for purposes of § 10-916.

And, as Wallace-Bey explains, evidence of prior abuse can be relevant to the determination

whether a defendant suffered from Battered Spouse Syndrome at the time of the alleged

offense. 234 Md. App. at 549-50.

       Notably, the State does not contend that the trial court erred in admitting the

evidence of past abuse by third parties or Dr. Blumberg’s expert testimony based on that

evidence. The trial court admitted all of this evidence to assist the jury in determining

whether Elzey was suffering from the Syndrome at the time of the alleged offense.

However, by requiring the jury to find that Hunter repeatedly abused Elzey physically and

psychologically before the jury could consider whether Elzey suffered from Battered

Spouse Syndrome,11 the trial court left open the possibility that the jury would never



       11
         Recall that the trial court instructed the jury: “You must determine, based upon a
consideration of all the evidence, whether the Defendant was a victim of repeated physical
and psychological abuse by the victim, and if so[,] whether she suffered from battered
spouse syndrome.” (Emphasis added.)

                                            27
consider Dr. Blumberg’s opinion that Elzey suffered from the Syndrome. In so doing, the

court failed to follow the reasoning of the Court of Special Appeals’ persuasive opinion in

Wallace-Bey to its logical conclusion.

       As discussed above, the Wallace-Bey Court explained that “Wallace-Bey’s

exposure to traumatic experiences, including childhood sexual abuse, was a cornerstone of

Dr. McGraw’s conclusion about how battered spouse syndrome affected Wallace-Bey’s

actions during the shooting.” Wallace-Bey, 234 Md. App. at 549. Among other things, the

court pointed to Dr. McGraw’s opinion that “persons with long histories of trauma respond

to threats in the context of the sum total of their total traumatic life experiences and that

the cumulative effect of violence can severely alter a person’s ability to cope with a threat.”

Id. at 549-50 (cleaned up). The court further explained that

       the components of Dr. McGraw’s report that discuss Wallace-Bey’s history
       of other abuse pertain to the two aspects of battered spouse syndrome
       (learned helplessness and heightened sensitivity) that are most probative to
       the elements of perfect and imperfect self-defense. Information about that
       prior abuse could have assisted the jury in evaluating the validity and
       probative value of Dr. McGraw’s opinion.

Id. at 550.

       The trial court in Elzey’s case recognized that Wallace-Bey allowed Elzey to

introduce evidence of the abuse she suffered prior to her relationship with Hunter, and to

elicit expert testimony from Dr. Blumberg concerning the effect of such prior abuse on

Elzey’s development of the Syndrome. Thus, the court properly admitted Elzey’s testimony

concerning abuse by her prior intimate partners and also properly admitted Dr. Blumberg’s

testimony concerning the effect of that abuse (and abuse Elzey suffered during childhood)


                                              28
on Elzey’s state of mind. However, the trial court erred by creating an obstacle to the jury’s

use of that evidence in determining whether Elzey suffered from the Syndrome.

       The State has not directed us to any authority that supports the trial court’s predicate

finding requirement.12 To put a finer point on it, the State has cited no authority in Maryland

or elsewhere that approves of a trial court limiting a jury’s use of expert testimony in

deciding the question as to which the expert testimony was admitted to assist the jury.

       Dr. Blumberg’s evaluation of Elzey revealed that she was suffering from severe

PTSD at the time of Hunter’s killing, as well as depression and other mental disorders.

Based on the totality of her psychological profile, which included childhood abuse and

abuse by three intimate partners during Elzey’s relatively short period of adulthood, Dr.

Blumberg opined that, at the time of the alleged offense, Elzey’s profile was “consistent

with an individual suffering from the battered spouse syndrome.” It is difficult to fathom



       12
           We are not persuaded by the State’s analogy to the pattern jury instruction on
flight or concealment. That instruction tells the jury that it “must first decide whether there
is evidence of flight [concealment].” If the jury concludes there is evidence that the
defendant fled (or engaged in concealment) after commission of the alleged crime, then the
jury “must decide whether this flight [concealment] shows a consciousness of guilt.” MPJI-
Cr 3:24. The State’s analogy might be apt if Elzey were challenging the third paragraph of
the trial court’s instruction, in which the court informed the jury: “If you determine that the
Defendant suffered from battered spouse syndrome[,] then you should consider this
evidence for the purpose of explaining the Defendant’s motive or state of mind, or both,
and her beliefs and perceptions at the time of the commission of the alleged offense in order
to determine whether the requirements of self-defense exist.” Elzey is not challenging that
portion of the Syndrome instruction, which we have already observed is not erroneous in
and of itself. Rather, Elzey ascribes error to the second paragraph of the instruction, in
which the trial court required the jury to make a predicate finding that could potentially
exclude some of the admitted evidence on Battered Spouse Syndrome from the jury’s
consideration.

                                              29
how the jury could properly assess whether Elzey suffered from Battered Spouse Syndrome

if it did not consider all the evidence that it had before it on this subject. See Singleton v.

Roman, 195 Md. 241, 247 (1950) (“[A]n instruction is erroneous if it withdraws from the

consideration of the jury any evidence, however weak, tending to establish material

facts.”); Bentley v. Carroll, 355 Md. 312, 331 (1999) (“To the extent that the court’s

instruction rendered all non-expert evidence irrelevant to the issue of causation, the jury

was misguided in its task, and the court erred.”); Kennelly v. Burgess, 337 Md. 562, 574

(1995) (holding an instruction erroneous because it “served to negate the potential

evidentiary value” of certain evidence). Yet the trial court’s predicate finding instruction

created the possibility that such a scenario would occur.

       It appears that the trial court required the jury to make a predicate finding that

Hunter repeatedly abused Elzey because it was persuaded by the prosecutor’s argument

that Elzey “is not allowed to murder her current boyfriend because four boyfriends ago

beat her up.” But this position is inconsistent with the General Assembly’s intent, expressed

in CJP § 10-916, to permit expert testimony that explains the complexity of the Syndrome,

in which past trauma may impact a person’s response to current trauma, thereby assisting

jurors in their assessment of a seemingly counter-intuitive set of facts.13



       13
         We are not presented here with the hypothetical case that Judge McDonald raises
in his concurring opinion, i.e., a case that does not involve evidence of past abuse by the
victim of the alleged offense. Thus, we do not address whether a defendant, who does not
claim that she was suffering from Battered Spouse Syndrome as the result of the past course
of conduct of the victim, may nevertheless introduce evidence of prior abuse by other
intimate partners and offer expert testimony on the Syndrome to assist the trier of fact in
evaluating a claim of self-defense.
                                              30
       Now recognizing the relevance of evidence of past abuse to a diagnosis of Battered

Spouse Syndrome, in its reply brief the State argues that the second paragraph of the

instruction was not erroneous because it “left room for the jury to find that Elzey was the

subject of repeated abuse by the victim, but not sufficient repeated abuse to, in and of itself,

cause the characteristics of Battered Spouse Syndrome.” In that scenario, the State

continues, the jury would then consider “all the evidence” to determine whether Elzey

suffered from the Syndrome, which would include evidence of the decedent’s abuse and

prior abuse by third parties.14

       This argument further exposes the error of the trial court’s predicate finding

requirement. In the State’s hypothetical, the jury would consider evidence of Hunter’s

abuse for a second time (as part of its consideration of “all the evidence” to determine if

Elzey suffered from Battered Spouse Syndrome), rendering superfluous its first review of

Hunter’s abuse. If the jury was permitted to find that Elzey developed Battered Spouse

Syndrome based on Elzey’s entire history of abuse, there was no need for the jury first to

consider separately whether Hunter repeatedly abused Elzey physically and




       14
          The State’s position on this point is inconsistent with the prosecutor’s closing
argument at trial, in which she told the jury: “When you’re considering battered spouse
syndrome you must base your decision on whether the Defendant was the victim of
repeated physical and psychological abuse by Migail Hunter, not anybody else, by Migail
Hunter. Why? Because a prior, terrible, horrible, awful upbringing and relationships, all of
that doesn’t mean at age 26, several years later, you’re allowed to murder an innocent man.
He has to have been the one who was causing such repeated physical and psychological
abuse that it [led] to this.” See also section 3 below.

                                              31
psychologically, in connection with its determination whether Elzey suffered from the

Syndrome.

       An instruction does not properly state the law where it calls for the jury to conduct

a superfluous preliminary review of only a portion of the evidence that is relevant to a fact

the jury must determine, and to make a superfluous finding of fact. Such a detour

improperly invites the jury to ascribe greater importance to some evidence compared to

other evidence. It is the jury’s province to consider all the evidence bearing on any

particular fact and to determine the weight, if any, to give to each piece of evidence. See,

e.g., Estate of Blair v. Austin, 469 Md. 1, 17-18 (2020); Atkins v. State, 421 Md. 434, 453-

54 (2011). The trial court should not take any action – in a jury instruction or otherwise –

that effectively results in the court putting its thumb on that scale. See Atkins, 421 Md. at

453 (“[T]he high and authoritative position of the trial judge necessitates that the judge be

more vigilant and careful in refraining from commenting on inferences to be drawn by the

jury.”) (cleaned up).

       In sum, in a case where there is evidence that the defendant was abused by one or

more third parties before the decedent allegedly abused her, and an expert opines that all

of the defendant’s abusive relationships contributed to her development of Battered Spouse

Syndrome, a trial court may not instruct the jury to make a predicate finding that the

decedent repeatedly abused the defendant, before the jury may consider all the evidence

that goes to whether the defendant was suffering from the Syndrome at the time of the

alleged offense. Because the trial court’s instruction told Elzey’s jury to make such a



                                             32
predicate finding before considering all the evidence bearing on whether Elzey suffered

from the Syndrome, it was erroneous.

       3. The Juror Confusion Issue

       In addition to discerning error in the trial court’s predicate finding requirement, the

Court of Special Appeals held that the Syndrome instruction also was erroneous for a

second reason: it “sent mixed messages to the jury.” Elzey, 243 Md. App. at 439.

Specifically, the instruction “was unclear and potentially misleading as to what, if any

effect past abuse may have had on [Elzey’s] state of mind, even though the court had

admitted [Dr. Blumberg’s] testimony on her past abuse and its effect on her state of mind.”

Id. We agree with the Court of Special Appeals that the instruction was fatally ambiguous.

       Jury instructions serve three general purposes: to aid the jury in understanding

clearly the case, to provide guidance for the jury’s deliberations, and to help the jury to

arrive at a correct verdict. Preston v. State, 444 Md. 67, 82 (2015). “Jury instructions direct

the jury’s attention to the legal principles that apply to the facts of the case.” Id. (quoting

General v. State, 367 Md. 475, 485 (2002)). Confusing language in a jury instruction is

grounds for reversal. Smith v. State, 403 Md. 659, 663 (2008) (quoting Midgett v. State,

216 Md. 26, 41 (1958)).

       For convenience, we restate the three paragraphs of the trial court’s instruction on

the Syndrome, in pertinent part:

       Ladies and gentlemen, you have heard evidence that the Defendant was a
       victim of repeated physical and psychological abuse. You have also heard
       from an expert witness that a person who is a victim of repeated physical and
       psychological abuse by a victim may suffer from a psychological condition
       called battered spouse syndrome. You have also heard expert testimony that

                                              33
       the Defendant exhibits the characteristics consistent with battered spouse
       syndrome.

       You must determine, based upon a consideration of all the evidence, whether
       the Defendant was a victim of repeated physical and psychological abuse by
       the victim, and if so[,] whether she suffered from battered spouse syndrome.

       If you determine that the Defendant suffered from battered spouse
       syndrome[,] then you should consider this evidence for the purpose of
       explaining the Defendant’s motive or state of mind, or both, and her beliefs
       and perceptions at the time of the commission of the alleged offense in order
       to determine whether the requirements of self-defense exist.

       The first sentence of the first paragraph was a correct summary of the evidence the

jury had heard. Notably, the first sentence did not focus the jury only on evidence relating

to Hunter’s alleged abuse of Elzey. However, in the next sentence of the first paragraph,

the trial court characterized Dr. Blumberg’s testimony as stating that “a person who is a

victim of repeated physical and psychological abuse by a victim may suffer” from Battered

Spouse Syndrome. (Emphasis added.) By focusing the jury on Hunter’s alleged abuse in

this sentence, the trial court arguably invited the jury (contrary to the implication of the

preceding sentence) to discount Dr. Blumberg’s testimony concerning the effect of abuse

Elzey allegedly experienced in childhood, and in prior intimate relationships, on her

development of the Syndrome.

       The trial court muddied the waters further in the first part of the second paragraph,

when it required the jury to make, at best, a superfluous predicate finding that Hunter

repeatedly abused Elzey physically and psychologically before it could consider evidence

of past abuse in connection with Elzey’s development of Battered Spouse Syndrome. This

again emphasized Hunter’s alleged abuse and deemphasized the alleged abuse that Elzey


                                            34
suffered at the hands of others, despite the fact that Dr. Blumberg ascribed importance to

all of the alleged abuse in Elzey’s development of the Syndrome.

       In the second part of the second paragraph, the trial court instructed the jury – if

(and only if) it first determined that Hunter repeatedly abused Elzey physically and

psychologically – to consider whether Elzey suffered from the Syndrome. Specifically, the

court instructed the jury to “determine, based upon a consideration of all the evidence,

whether [Hunter repeatedly abused Elzey], and if so[,] whether she suffered from battered

spouse syndrome.” (Emphasis added.)

       In the preceding section of this opinion, we assumed that the second paragraph of

the instruction directed the jury to consider “all the evidence” – including evidence of prior

abuse in Elzey’s childhood and at the hands of prior intimate partners and Dr. Blumberg’s

opinions concerning the totality of Elzey’s history of abusive relationships – in determining

whether Elzey suffered from the Syndrome.15 However, the “and if so” clause may have

led the jury to believe that they were permitted to consider only Hunter’s abuse in

determining whether Elzey suffered from the Syndrome. Indeed, the first part of the second

paragraph is not superfluous only if “and if so” is read to require the jury to find that

Hunter’s abuse, in and of itself, caused Elzey to suffer from the Syndrome. On that reading

of the second paragraph, the jury must consider “all the evidence” only in deciding whether


       15
          That seems to have been the trial court’s intent. In response to defense counsel’s
exception, the court noted the second paragraph’s reference to the jury’s “consideration of
all the evidence” in determining whether Elzey suffered from the Syndrome, and stated:
“My understanding is that we heard the testimony of other acts of abuse in aiding us in
deciding whether she suffered from battered spouse syndrome.”

                                             35
Hunter abused Elzey. That is what the prosecutor argued in her closing argument when she

told the jurors that Hunter’s alleged abuse had to have caused Elzey to develop the

Syndrome, and that they should ignore evidence of past abuse by others.

       A reasonable juror could have interpreted the second part of the second paragraph

in either of the two ways we have discussed. In short, the second paragraph of the

instruction is ambiguous in instructing the jury how it should determine whether Elzey

suffered from the Syndrome at the time of Hunter’s killing.

       If the jury interpreted the second paragraph of the instruction to require it to consider

only Hunter’s alleged abuse in determining whether Elzey suffered from the Syndrome,

the jury also may have interpreted “this evidence” in the first sentence of the third

paragraph to refer only to Hunter’s repeated abuse and its contribution to Elzey’s

development of Battered Spouse Syndrome. On the other hand, the jury perhaps could have

read the third paragraph to mean that, if it got that far in the analytical process, it was

permitted at that point to consider Dr. Blumberg’s testimony, in full, in assessing how the

Syndrome affected Elzey’s state of mind and her beliefs and perceptions at the time of

Hunter’s killing. Again, both interpretations are plausible.

       As discussed above, under Wallace-Bey, the trial court properly admitted evidence

of Elzey’s past abuse, as well as Dr. Blumberg’s expert opinions, which were based, in

significant part, on that past abuse. All of the alleged abuse was relevant to the jury’s

determination whether Elzey suffered from the Syndrome and, if so, how that

psychological condition affected her perception of the threat that Hunter presented and,

ultimately, the viability of her self-defense claim. However, as the Court of Special

                                              36
Appeals aptly stated, the trial court gave the jury “mixed messages” about the relevance of

Elzey’s prior abuse to its deliberations. This was error. See, e.g., Midgett, 216 Md. at 40

(reversing conviction where trial court’s reference in instruction to an alternative statutory

element not charged in the indictment “could have the effect of misleading and confusing

the jury”).

   B. The Erroneous Jury Instruction Was Not Harmless Beyond a Reasonable
      Doubt.

       The Court of Special Appeals held that the two errors in the jury instruction on

Battered Spouse Syndrome were not harmless beyond a reasonable doubt. Elzey, 243 Md.

App. at 439-40. The State disagrees, arguing that any instructional error was necessarily

harmless because the jury acquitted Elzey of the murder and first-degree assault charges

and convicted her only of the manslaughter, second-degree assault, and reckless

endangerment charges. The State contends that, because the jury’s verdict shows that it

concluded Elzey acted in imperfect self-defense, any error in the Syndrome instruction

regarding how the jury was to factor in evidence of prior abuse must have had no effect on

the verdict:

       If the jury found that Elzey had not suffered a repeated cycle of physical or
       psychological abuse at the hands of Hunter, but was suffering from Battered
       Spouse Syndrome based on past abuse perpetrated by other people, the only
       relevance that testimony about the syndrome could have had was with regard
       to imperfect self-defense. In other words, a defendant whose victim had not
       inflicted repeated abuse, and had not created learned helplessness and a
       heightened awareness of danger, could not harbor a reasonable belief that she
       was in immediate danger and had to use deadly force to defend herself in a
       situation that did not appear imminently threatening. The only thing that the
       defendant could use Battered Spouse Syndrome evidence to show was that she
       subjectively, but unreasonably, believed she was in danger.


                                             37
       . . . If the court erred by not instructing the jury that it could consider the expert
       testimony on Battered Spouse Syndrome even if it did not believe that Hunter
       subjected Elzey to repeated abuse and even if it did not believe that Elzey
       suffered from Battered Spouse Syndrome, that error was harmless. Elzey
       received all to which she would have been entitled under that—the jury found
       that she acted in imperfect self-defense and the murder was mitigated to
       manslaughter.

       We disagree with the State. Although it does appear from the verdict that the jury

concluded Elzey acted in imperfect self-defense, the State has not convinced us that, if the

jury had received a proper jury instruction on the Syndrome, the jury necessarily would

have reached the same verdict. We can imagine at least two possible scenarios in which

the jury would have found that Elzey acted in perfect self-defense if the trial court had

properly instructed the jury.

       First, without any consideration of the Syndrome evidence, the jury might have

found that Elzey did not initially intend to harm Hunter when she brought the knife back

into the living room during her argument with the six-foot, two-inch Hunter. The jury

further could have found that, after Hunter approached Elzey despite seeing the knife, and

told her, “[y]ou’re going to have to use that knife,” and “[t]hat knife does not scare me,”

Elzey honestly (but unreasonably) believed that Hunter was about to try to disarm her and

then use the knife on her, or otherwise seriously harm her. In this scenario, Elzey’s

intentional moving of the knife upward when Hunter came within arm’s length could form

the basis for a voluntary manslaughter conviction. If the jury had been properly instructed,

it might have considered and credited Dr. Blumberg’s testimony that Elzey suffered from

the Syndrome, and concluded that Elzey had a heightened ability to sense that the

confrontation with Hunter was escalating and, therefore, that she reasonably believed that

                                               38
“things [were about] to happen.” If it so concluded, the jury might have determined that

Elzey’s belief that she was in imminent danger was not only honest, but also was

reasonable.

           Second, the jury might have found that Elzey suffered from the Syndrome, but only

after considering Hunter’s abuse, and disregarding evidence of Elzey’s history of prior

abuse. If so, the jury apparently concluded that her yearlong abusive relationship with

Hunter led Elzey honestly to believe that Hunter posed a serious threat to her, but that Elzey

unreasonably gauged the seriousness of that threat. However, if the jury had been properly

instructed, it would have considered Dr. Blumberg’s testimony about Elzey’s long history

of abuse and factored that into its assessment of Elzey’s mental state and her ability to

perceive when “things are going to happen.” In that scenario, the jury might have

concluded, based on Dr. Blumberg’s testimony, that Elzey’s long history of trauma at the

hands of multiple intimate partners enabled her to interpret Hunter’s intentions accurately,

as he approached her and told her she would need to use the knife.

           In sum, we are unable to say that the instructional error in this case “in no way

influenced the verdict.” Harris v. State, 458 Md. 370, 414 (2018) (internal quotation marks

and citation omitted). Thus, we must reverse Elzey’s convictions and remand for a new

trial.16


           16
          To the extent it may be helpful on remand, we observe that the first paragraph of
the instruction proposed by the defense in this case, see page 8 above, is a good starting
point for a case in which an expert witness has opined that the decedent’s abuse, as well as
past abuse by others, contributed to the defendant’s development of Battered Spouse
Syndrome.

                                              39
                                              IV
                                         Conclusion

       When a defendant has introduced evidence that she was abused both by the victim

and by one or more other individuals prior to the victim, and her expert witness has opined

that the prior abuse as well as the victim’s abuse contributed to the defendant’s

development of Battered Spouse Syndrome, a trial court must take care not to emphasize

any of the allegations of abuse over the other allegations of abuse when it instructs the jury

about the Syndrome. It is up to the jury to weigh all the evidence of abuse, as well as the

expert testimony discussing such abuse, and determine whether the defendant suffered

from Battered Spouse Syndrome and, if so, how that condition affected her perception of

the threat posed by the victim.

       In Elzey’s case, the trial court erred in its instruction because it required the jury to

find that Hunter repeatedly abused Elzey, before the jury could consider all the evidence –

including evidence of alleged prior abuse – upon which Dr. Blumberg relied in reaching

his opinion that Elzey suffered from the Syndrome. In addition, the instruction was

ambiguous regarding the relevance of evidence of past abuse to the jury’s assessment of

whether Elzey suffered from the Syndrome. Because these errors were not harmless beyond

a reasonable doubt, we affirm the judgment of the Court of Special Appeals and remand

this case to the Circuit Court for Wicomico County for a new trial.

                                            JUDGMENT OF THE COURT OF
                                            SPECIAL APPEALS AFFIRMED AND
                                            CASE REMANDED TO THE CIRCUIT
                                            COURT FOR WICOMICO COUNTY FOR
                                            A NEW TRIAL; COSTS TO BE PAID BY
                                            WICOMICO COUNTY.

                                              40
Circuit Court for Wicomico County
Case No. C-22-CR-17-000393
Argued: October 1, 2020
                                      IN THE COURT OF APPEALS

                                             OF MARYLAND

                                                  No. 3

                                          September Term, 2020


                                         STATE OF MARYLAND

                                                   v.

                                       LATOYA BONTE ELZEY


                                             Barbera, C.J.,
                                             McDonald
                                             Hotten
                                             Getty
                                             Booth
                                             Biran
                                             Battaglia, Lynne A.
                                             (Senior Judge, Specially
                                             Assigned),

                                                    JJ.



                                    Concurring Opinion by McDonald, J.,
                                           which Booth, J., joins.


                                             Filed: January 29, 2021
      The Majority Opinion is well written and I can subscribe to most of it without

reservation. I write to provide my perspective on how Maryland Code, Courts & Judicial

Proceedings Article (“CJ”), §10-916 should be applied.

      The statute provides, in relevant part:

              (a)(2) “Battered Spouse Syndrome” means the psychological

      condition of a victim of repeated physical and psychological abuse by a

      spouse, former spouse, cohabitant, or former cohabitant …

              (b) Notwithstanding evidence that the defendant was the first

      aggressor, used excessive force, or failed to retreat at the time of the alleged

      offense, when the defendant raises the issue that the defendant was, at the

      time of the alleged offense, suffering from the Battered Spouse Syndrome as

      a result of the past course of conduct of the individual who is the victim of

      the crime for which the defendant has been charged, the court may admit for

      the purpose of explaining the defendant’s motive or state of mind, or both, at

      the time of the commission of the alleged offense:

              (1) Evidence of repeated physical and psychological abuse of the

                 defendant perpetrated by an individual who is the victim of a crime

                 for which the defendant has been charged; and

              (2) Expert testimony on the Battered Spouse Syndrome.

CJ §10-916.

      This statute requires some effort to parse, as it uses the word “victim” in one place

to mean the defendant and, in other places, to mean the decedent. In the present case, the
“defendant” is, of course, Ms. Elzey; the decedent – i.e., the “individual who is the victim

of a crime for which the defendant has been charged” – is Mr. Hunter. Thus, as applied to

this case, the operative part of the statute provides:

              (b) Notwithstanding evidence that [Ms. Elzey] was the first aggressor,

       used excessive force, or failed to retreat at the time of the alleged offense,

       when [she] raises the issue that [she] was, at the time of the alleged offense,

       suffering from the Battered Spouse Syndrome as a result of the past course

       of conduct of [Mr. Hunter], the court may admit for the purpose of explaining

       [Ms. Elzey]’s motive or state of mind, or both, at the time of the commission

       of the alleged offense:

              (1) Evidence of repeated physical and psychological abuse of [Ms.

              Elzey] perpetrated by [Mr. Hunter]; and

              (2) Expert testimony on the Battered Spouse Syndrome.

(emphasis added).

       On its face, the statute appears to give the trial court the option of admitting evidence

of the Syndrome if there was evidence of past abuse of Ms. Elzey by Mr. Hunter. However,

case law has added judicial gloss to the plain language of the statute. Although the statute

states that the trial court “may admit” evidence of the Syndrome, this Court has held that,

if an adequate foundation for admission of the evidence is established, a trial court “must

admit” it. State v. Smullen, 380 Md. 233, 261 n.8 (2004). In addition, although the statute

does not refer to past abuse of the defendant by anyone other than the decedent, the Court

of Special Appeals has indicated that evidence of past abuse of the defendant by others

                                               2
could be “admissible under some other provision or theory of relevance.” Wallace-Bey v.

State, 234 Md. App. 501, 549-50 (2017).

       Here it is evident from the record that the trial judge did not take this issue lightly.

She read the statute carefully, consulted Smullen and Wallace-Bey, and properly admitted

evidence of the Syndrome after doing so, in light of the evidence of past abuse of Ms. Elzey

by Mr. Hunter. When it came time to devise jury instructions, she adapted the one model

instruction available to her (although it appears that the instruction had not been updated

since the Wallace-Bey decision). Ordinarily, this would easily pass the usual “abuse of

discretion” test on appellate review, but the Court holds that a legal error infected the

instruction that was given. I agree. It seems to me that the root of the problem here is, as

Judge Raker indicated in her opinion for the Court of Special Appeals in this case, that the

statute – and the subsequent judicial gloss on the statute – relates more to the trial judge’s

decision in admitting evidence than to the jury’s decision in weighing that evidence.1 Once

a trial judge has made the decision to admit evidence, it seems confusing, at best, to

effectively ask the jury to re-visit that decision in its deliberations in considering a claim

of self-defense.

       In this case, it was appropriate to admit the evidence of the Syndrome under CJ §10-

916 in light of the evidence of past abuse of Ms. Elzey by Mr. Hunter and to allow the jury

to consider that evidence in connection with her claim of self-defense, along with her




       1
           243 Md. App. 425, 438-39 (2019).
                                              3
denials of agency in the death of Mr. Hunter.2 In my view, the trial judge was correct, at

least with respect to a claim of self-defense, when she stated that “if the individual who has

died didn’t abuse you in any way, I don’t think you are allowed to invoke the [Syndrome].”

In a case that did not involve evidence of past abuse by the decedent, evidence of the

Syndrome would appear to be more pertinent to a plea of “not criminally responsible”3

than to a claim of self-defense.

       Judge Booth has advised that she joins this opinion, as well as the Majority Opinion.




       2
          Ms. Elzey had provided three different versions of the events of that evening. In
her conversation with the 911 operator and her initial statement to the police, she did not
admit involvement in Mr. Hunter’s death. Even in the third version, which she gave at
trial, she insisted that she had not stabbed him, but that he had walked or fallen onto a knife
she was holding.
       3
        See Maryland Code, Criminal Procedure Article, §3-109 et seq.; Maryland Rules
4-242(a), 4-314.
                                              4